This case presents a type of accident of frequent occurrence: The disfavored driver fails to yield the right of way, and the favored driver runs into him when he has almost cleared the intersection. Plaintiff, the favored driver, testified, in effect, that, when he reached the north sidewalk line of east Boston street, he looked to the east and saw no vehicle approaching; that he then looked to his right, and, seeing no vehicle coming from the west, turned his head and proceeded across east Boston street; that, when he turned his head after looking to the west, he saw the truck looming up right in front of him.
Notwithstanding the northeast corner of the intersection was obstructed, plaintiff had a clear view up east Boston street for a block to the east from the point where he said he looked and saw no vehicle approaching. Under any hypothesis as to the speed or position of the truck at the moment plaintiff said he looked, manifestly, it was in plain sight and going at such a speed as to make it obvious that the driver was not going to yield the right of way. Had he seen *Page 187 
the truck, plaintiff, doubtless, could and would have stopped, for he was traveling at a speed of only fifteen miles an hour. The fact that he did not see the truck, however, is immaterial. The law will not excuse him of contributory negligence when he failed to see that which was in plain sight. Helliesen v.Seattle Elec. Co., 56 Wn. 278, 105 P. 458; Silverstein v.Adams, 134 Wn. 430, 235 P. 784.
In several cases, we have held the favored driver guilty of negligence as a matter of fact under circumstances and conditions very similar to those in the case at bar. Geitzenauerv. Johnson, 161 Wn. 444, 297 P. 174; Butzke v.Hendrickson, 172 Wn. 302, 20 P.2d 7; Finical v. McDonald,185 Wn. 121, 52 P.2d 1250. In so holding in theGeitzenauer and Finical cases, we reversed the judgments of the trial courts, entered upon findings absolving the favored driver of negligence. And, in one case at least, under facts indistinguishable from the facts in the case at bar, we have held the favored driver guilty of contributory negligence as a matterof law. Chess v. Reynolds, 189 Wn. 547, 66 P.2d 297. Sustaining a judgment in favor of the defendant, entered notwithstanding the verdict of the jury in favor of the plaintiff (the favored driver), the court there said:
"While appellant was the favored driver, the undisputed evidence clearly indicates that, while respondent's truck, which was a fairly large one, was in plain sight, appellant did notsee it until practically the instant of contact. Appellanttestified that he looked towards his left, but if he looked anddid not see what was there, he is responsible for what he shouldhave seen. Assuming respondent's negligence, we are satisfied that the trial court properly held that appellant was also guilty of negligence which bars his recovery in this action, and that the motion for judgment in *Page 188 
respondent's favor notwithstanding the verdict was properly granted." (Italics mine.)
I dissent.
ROBINSON, C.J., MAIN, and MILLARD, JJ., concur with BLAKE, J.